KHOUZAM, Judge.
Abel Puente appeals the postconviction court’s order summarily denying his motion filed under Florida Rule of Criminal Procedure 3.850. In denying his motion, the postconviction court adopted the State’s response in its entirety without making any independent findings. We affirm as to all grounds. But we write to note that the practice of adopting and' incorporating the State’s response — although permissible under the rules — is discouraged. See, e.g., Lawrenson v. State, 143 So.3d 1048, 1048 n. 1 (Fla. 2d DCA 2014); Roberts v. State, 113 So.3d 868, 869 n. 1 (Fla. 2d DCA 2012); Barnes v. State, 38 So.3d 218, 219-20 (Fla. 2d DCA 2010).
Affirmed.
CASANUEVA and KELLY, JJ, Concur.